Citation Nr: 0812902	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-40 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for skin cancer, to 
include as secondary to exposure to ionizing radiation.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends his skin cancer is the result of 
exposure to ionizing radiation while stationed in Japan as 
part of the occupational forces.

The record reflects that the veteran was stationed aboard the 
USS Euryale for the period from September 1945 through 
January 1946, when the ship was stationed in Japan, as a part 
of the occupational forces.  It has been determined that the 
veteran was present in the "hottest" spot in the 
hypocenter, or in the downwind fallout area, for the period 
from October 17, 1945, to October 29, 1945.  In October 2004, 
VA obtained a dose estimate based upon his exposure to 
ionizing radiation during the period from October 17, 1945, 
to October 29, 1945.  Based upon that dose estimate, an 
advisory opinion was obtained in March 2005, in which it was 
determined that the veteran's skin cancer was not likely the 
result of his limited exposure to ionizing radiation for the 
period from October 17, 1945, to October 29, 1945.  

The veteran, however, contends that the October 2004 dose 
estimate was faulty in that it was not based upon an 
estimated exposure for the entire period during which he was 
stationed in the vicinity of Nagasaki and Hiroshima.  The 
Board notes that while the veteran may, by regulation, only 
be considered a member of the "occupation forces" for the 
limited period from October 17, 1945, to October 29, 1945, 
the veteran's contention that he may have also been exposed 
to ionizing radiation during the entire period he was 
stationed in Japan seems reasonable.  38 C.F.R. 
§ 3.309(d)(vi) (2007).  For that reason, the Board concurs 
with the veteran that a more accurate dose estimate may be 
obtained if the entire period during which the veteran was 
stationed in Japan is taken into consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain official ship records 
demonstrating the location of the USS 
Euryale for the period from September 
1945 through January 1946.

2.  Forward the record to the Under 
Secretary for Health for preparation of 
a dose estimate and obtaining an 
opinion as to whether the veteran's in-
service exposure to ionizing radiation 
is as likely as not (50 percent 
probability or greater) the causative 
factor for his development of skin 
cancer.  The Under Secretary for Health 
should specifically prepare a dose 
estimate that takes into consideration 
both the period during which the 
veteran has been determined to have 
been present in the defined occupation 
areas, and any potential exposure 
resulting from his being stationed in 
Sesebo and Kure, Japan, from September 
28, 1945 to January 12, 1945.  The 
Under Secretary should fully explain 
the reasons for any discrepancies 
between these findings and those made 
in October 2004 by D. M. Schaeffer and 
the March 2005 advisory opinion.  The 
rationale for all opinions must be 
provided.

3.  Then, readjudicate the claim.  If 
the decision remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

